Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and similarly recited claim 15) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US 10413365 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of US 10413365 B2. (and US 10433912 B2 and 10441363 B2).
Claim 1 (and similarly recited claim 15) is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of co-pending application 16/670855
16/721325
US 10413365 B1
A patient-specific implantable spinal rod, the patient-specific implantable spinal rod comprising: a diameter; a length; and a curvature,
  1. A system for generating specifications for a patient-specific implantable spinal rod to correct a vertebral column of a patient, the system comprising: an electronic interface configured to analyze one or more preoperative x-ray images of the vertebral column of the patient, wherein the one or more preoperative x-ray images is analyzed by:
wherein the curvature is determined by: accessing one or more modified representations of a pre-operative spine of a patient, wherein the one or more modified representations of the pre-operative spine of the patient comprises a first curved segment above a reference point and a second curved segment below the reference point,
generating one or more modified preoperative representations of the vertebral column based at least in part on the one or more preoperative x-ray images; and preoperatively obtaining a corrected curvature of the vertebral column of the patient based at least in part on the one or more modified preoperative representations, wherein obtaining the corrected curvature comprises:
wherein a first curvature of the first curved segment is different from a second curvature of the second curved segment;
wherein the second curved segment comprises a different curvature than the first curved segment;
analyzing the one or more modified representations of the pre-operative spine of the patient to determine the first curvature of the first curved segment and the second curvature of the second curved segment;
determining a curvature of a first curved segment of the vertebral column, wherein the first curved segment comprises a portion of the vertebral column below a reference point; and determining a curvature of a second curved segment of the vertebral column, wherein the second curved segment comprises a portion of the vertebral column above the reference point,
and determining one or more specifications of the curvature of the patient-specific implantable spinal rod based at least in part on the determined first curvature of the first curved segment and the second curvature of the second curved segment.
generate specifications for the patient-specific implantable spinal rod based at least in part on the preoperatively obtained corrected curvature of the vertebral column of the patient, the generated specifications for the patient-specific implantable spinal rod configured to be used for obtaining the patient-specific implantable spinal rod


Likewise claims 2-14 and 16-20 are also rejected on the ground of nonstatutory double patenting in view of US 10413365 B2. (and US 10433912 B2 and 10441363 B2).

Allowable Subject Matter
Claims 1-20 would be allowable once the double patenting rejection is overcome. The innovation that makes independent claim 1, (and similarly recited claim 15) allowable is “wherein the one or more modified representations of the pre-operative spine of the patient comprises a first curved segment above a reference point and a second curved segment below the reference point, wherein a first curvature of the first curved segment is different from a second curvature of the second curved segment; analyzing the one or more modified representations of the pre-operative spine of the patient to determine the first curvature of the first curved segment and the second curvature of the second curved segment”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661